                                                         [Dkt. No. 1]

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



    NASIR FINNEMEN,

        Plaintiff,                    Civil No. 19-13260 (RMB/JS)

              v.                      OPINION

    SOMERS POINT POLICE DEPARTMENT,
    OFFICER SHOOK, OFFICER BRYAN,

        Defendants.



RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

        This matter comes before the Court upon Plaintiff Nasir

Finnemen’s1 filing of a pro se Complaint [Dkt. No. 1], on May 31,

2019, against the Somers Point Police Department, “Officer

Shook,” and “Officer Bryan” (collectively, the “Defendants”).

Plaintiff’s Complaint does not specifically state the basis for

federal question jurisdiction, see Compl., at 2, § II.B,

however, the facts alleged suggest that Plaintiff attempts to

assert a cause of action under 42 U.S.C. § 1983.      Along with his

Complaint, Plaintiff filed an application for permission to


1 Plaintiff Nasir Finnemen (sometimes spelled “Finneman”) is no
stranger to this Court. In fact, Plaintiff has initiated no
fewer than twenty-one (21) civil lawsuits in this District, with
most filed within the last five years. Plaintiff is also a
defendant in a pending criminal matter in this District. See
U.S.A. v. Finnemen, 19-cr-00409 (NLH).
proceed in forma pauperis (“IFP”)[Dkt. No. 1-1].    For the

reasons set forth herein, Plaintiff’s IFP Application will be

GRANTED, and the Court will order the Clerk of the Court to open

this matter and file the Complaint on the docket.   However,

because Plaintiff is proceeding IFP, the Court is required to

screen his Complaint for sua sponte dismissal and finds that it

should be DISMISSED WITHOUT PREJUDICE for failure to state a

claim.

I.   IFP APPLICATION

     When a non-prisoner files an IFP Application, seeking

permission to file a civil complaint without the prepayment of

fees, under 28 U.S.C. § 1915, the applicant is required to

submit an affidavit that sets forth his or her assets and

attests to the applicant’s inability to pay the requisite fees.

See 28 U.S.C. § 1915(a); Roy v. Penn. Nat’l Ins. Co., 2014 WL

4104979, at *1 n.1 (D.N.J. Aug. 19, 2014) (internal citations

omitted). The decision whether to grant or to deny the

application should be based upon the economic eligibility of the

applicant, as demonstrated by the affidavit. See Sinwell v.

Shapp, 536 F.2d 15, 19 (3d Cir. 1976). Upon review, the Court

finds that Plaintiff has established that he lacks the financial

ability to pay the filing fee. Accordingly, the Court will grant

Plaintiff’s IFP Application.




                                2
II.   LEGAL STANDARD FOR SUA SPONTE DISMISSAL

      Once an IFP Application has been granted, the Court is

required to screen the Complaint and dismiss the action sua

sponte “if, among other things, the action is frivolous or

malicious, or if it fails to comply with the proper pleading

standards.” See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v.

Famiglio, 726 F.3d 448, 452 (3d Cir. 2013).     Indeed, the Court

must dismiss any claim, prior to service, that fails to state a

claim under which relief may be granted under Fed. R. Civ. P.

12(b)(6) and/or dismiss any defendant who is immune from suit.

See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b), and 42 U.S.C. §

1997e(c).

      Federal Rule of Civil Procedure 8(a) requires that a

complaint contain:

      (1)   [A] short and plain statement of the grounds for
            the court's jurisdiction, unless the court already
            has jurisdiction and the claim needs no new
            jurisdictional support;

      (2)   [A] short and plain statement of the claim showing
            that the pleader is entitled to relief; and

      (3)   [A] demand for the relief sought, which may include
            relief in the alternative or different types of
            relief.

      To survive sua sponte screening for failure to state a

claim, a complaint must allege “sufficient factual matter” to

show that the claim is facially plausible. Fowler v. UPMS

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted).

                                  3
“A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308

n.3 (3d Cir. 2014). “[A] pleading that offers ‘labels or

conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007)).   In screening a complaint to verify whether it

meets these standards, however, this Court is mindful of the

requirement that pro se pleadings must be construed liberally in

favor of the plaintiff. Haines v. Kerner, 404 U.S. 519, 520–

21(1972).

     A complaint is frivolous if it “lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319,

325 (1989) (interpreting the predecessor of § 1915(e)(2), the

former § 1915(d)). The standard for evaluating whether a

complaint is “frivolous” is an objective one. Deutsch v. United

States, 67 F.3d 1080, 1086–87 (3d Cir.1995). A determination of

“maliciousness” requires a subjective inquiry into the

litigant’s motivations at the time of the filing of the lawsuit

to determine whether the action is an attempt to vex, injure, or

harass the defendant. Id. at 1086. Examples of malicious claims

can include those that “duplicate ... allegations of another ...

                                 4
federal lawsuit by the same plaintiff.” Pittman v. Moore, 980

F.2d 994, 995 (5th Cir. 1993).


III. DISCUSSION

     A.    The Complaint

     As alleged in his pro se Complaint, Plaintiff’s claims stem

from an incident, on the morning of April 30, 2019, which began

when Plaintiff “flagged down” a police officer on the side of

the road in Somers Point, New Jersey. Plaintiff states that he

used his hands to flag down a patrol vehicle because he needed

to ask a police officer for the location of the Somers Point

Police Station so that he could “file a complaint on how I was

treated in AtlantiCare Regional Medical Center.”

     In response to Plaintiff’s efforts, “Officer Shook” pulled

over in his patrol vehicle and asked for Plaintiff’s name.

After running Plaintiff’s information through the system, the

officer found that Plaintiff had an outstanding warrant in

Cherry Hill Municipal Court and, apparently, took Plaintiff into

custody.   Plaintiff alleges that Officer Shook, and his partner,

“Officer Bryan,” abused their authority by “hold[ing] me up for

no reason,” which allegedly caused Plaintiff to miss his New

Jersey Transit Bus.

     At this point, Plaintiff’s allegations become somewhat

indecipherable.   However, Plaintiff claims that the officers


                                 5
abused their authority “to get my photo identification and put

handcuffs on me with no legal grounds and have me go through a

process when I, Nasir Finnemen, did not commit a crime.”

Compl., at 3.   Plaintiff also seemingly alleges that the

officers abused their authority when they told Plaintiff to sit

down for a photograph when he was processed at the Somers Point

Police Station.   Plaintiff states that he was eventually

released.

     Although it is unclear how these additional facts relate to

Plaintiff’s claims in this case, Plaintiff also alleges that:

(1) he was not allowed to file charges against Blanche Farmer,2 a

New Jersey Transit bus employee, even though Ms. Farmer was

allowed to file charges against him; (2) Plaintiff’s assigned

public defender, Charles Shim, “did a lack of work on the trial

date” in Cherry Hill Municipal Court; (3) Plaintiff’s assigned

pro bono counsel, Ryan Anderson, “did a lack of work on my

appeal by not taking his client Nasir Finnemen seriously”; and

that (4) “on the trial date Judge Jeffrey S. Karl only [allowed]

one video recorded footage into trial,” in finding Plaintiff

guilty of harassment of Blanche Farmer. See Compl. at 3-4.




2 Although not referenced in the Complaint, Plaintiff previously
filed a Complaint in this Court against Blanche Farmer, see
Finnemen v. Farmer, Civ. No. 17-1679 (RMB/KMW), which has been
dismissed.
                                 6
     B.   Analysis

     Upon review, the Court finds that Plaintiff’s Complaint

fails to state a claim.   Although not specifically stated in the

Complaint, the Court construes Plaintiff’s Complaint as an

attempt to assert a cause of action under 42 U.S.C. § 1983.

Relevantly, to state a claim for relief under § 1983, a

plaintiff must allege the violation of a right secured by the

Constitution or laws of the United States, and that the

constitutional deprivation was caused by a person acting under

color of state law. See West v. Atkins, 487 U.S. 42, 48 (1998);

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

     In his Complaint, Plaintiff concedes that he initiated the

alleged encounter with the police officers on April 30, 2019.

Plaintiff cannot plausibly allege that the police officers

violated his Constitutional rights by asking for his name during

an encounter that he initiated for the purpose of filing a

police report.   Certainly, once the interaction revealed that

Plaintiff had an outstanding warrant, it was objectively

reasonable for the officers to take Plaintiff into custody.    To

the extent Plaintiff contests the fairness of the underlying

proceedings that led to the warrant against him, such a claim is

unrelated to the Defendants named in this suit.

     The Court finds that Plaintiff’s Complaint fails to allege

a distinguishable cause of action against the Defendants, and

                                 7
therefore, will be dismissed under the requisite screening

standard.

IV.     CONCLUSION

        As set forth herein, Plaintiff’s application to proceed in

forma pauperis will be GRANTED.     Upon screening, however,

Plaintiff’s Complaint will be DISMISSED WITHOUT PREJUDICE.

Plaintiff may seek to file an amended complaint, remedying the

deficiencies outlined above, within twenty-one (21) days of this

Opinion and the corresponding Order.     Additionally, should

Plaintiff feel as though this Court has misconstrued his claims,

he should clarify and specifically state his causes of action in

an amended complaint.    An appropriate Order shall issue on this

date.



DATED: August 7, 2019



                                       s/Renée Marie Bumb
                                       RENÉE MARIE BUMB
                                       UNITED STATES DISTRICT JUDGE




                                   8
